Citation Nr: 0932322	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-02 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to August 
1947, and from November 1950 to March 1952. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for low back and right knee 
disabilities.  Timely appeals were noted from that decision.  

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on May 7, 2008.  A copy 
of the hearing transcript has been associated with the file.

In July 2008, the Board issued a decision denying entitlement 
to service connection for low back and right leg 
disabilities.  The Veteran subsequently appealed that 
decision to the Court.  In June 2009, a Joint Motion for an 
Order Vacating the Board Decision (Joint Motion) was brought 
before the U.S. Court of Appeals for Veterans Claims (Court).  
In an Order dated that same month, the Court vacated the July 
2008 Board decision pursuant to the Joint Motion, and 
remanded the case to the Board for readjudication consistent 
with its Order.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

According to the Joint Motion for Remand dated June 2009, the 
Board committed error by failing to explain why it did not 
request etiology opinions in light of the Veteran's lay 
evidence as to the onset of his current disabilities.  The 
Veteran has indicated that he injured his back and right leg 
in an in-service accident involving the collision with of his 
ship with another ship.  He provided lay evidence of back and 
right leg pain during service, as well as post-service 
manifestations of his disabilities in the form of pain and 
other symptoms observable by a layperson.  The Court pointed 
out that the Veteran is competent to report symptoms such as 
pain and other manifestations of his disabilities, citing 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) and 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The Court 
also noted denying service connection simply on the basis of 
a lack of in-service documentation of an injury was erroneous 
in light of its decision in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination in order to 
determine the nature and etiology of any 
disabilities of the lower back and right 
leg. The claims folder, to include a copy 
of this remand, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

For any lower back or right leg disability 
found, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that it is 
related to the Veteran's military service, 
including as due to an in-service incident 
during which the Veteran's ship collided 
with another ship.  Attention is invited 
to the service treatment records, 
including the separation examination 
revealing a normal spine and 
musculoskeletal system and to the post-
service records of treatment for low back 
and right knee disorders, including a 
private evaluation dated March 2007.  The 
examiner should provide a comprehensive 
report, including a complete rationale for 
any conclusions reached.

2.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


(CONTINUED ON NEXT PAGE)




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
